Opinión disidente emitida por el
Juez Presidente Señor Todd, Jr.
Por los motivos expresados en mis opiniones disidentes en los casos de Vélez v. San Miguel, 68 D.P.R. 575, 585 y Vidal v. Corte, 71 D.P.R. 582, 590,(1) de nuevo disiento en el presente.
En el de Vélez v. San Miguel, supra, se aceptaron por el demandante los cánones de arrendamiento por sólo dos meses y se resolvió que no había habido una renovación del con-trato. En el de Vidal v. Corte, supra, se aceptaron por el demandante los cánones de arrendamiento durante diez me-ses antes de interponer la demanda, es decir, cuatro meses más después de' expirar los seis meses de la notificación que exige el artículo 12-A de la Ley de Alquileres Razonables y se resolvió que la demora era “claramente explicable”. Al disentir dije: “Bajo este razonamiento si un demandante continúa percibiendo los cánones de arrendamiento durante un año o dos, después de expirados los seis meses, y expone *878razones que se consideran ‘claramente explicables’ para ;-„r. demora, sean o no razones legales siempre que el demandante creyera que cumplía con su deber,° presumo que también se resolverá que no hubo prórroga del arrendamiento. ...” (Bastardillas nuestras.)
En efecto, en el presente caso no obstante haberse hecho por los demandantes la notificación al demandado el 4 de mayo de 1948, los demandantes continuaron percibiendo los cánones de arrendamiento y no fué hasta más de dos años después, o sea el 31 de mayo de 1950 que interpusieron la de-manda de desahucio por detentación en el tribunal de dis-trito, con el agravante de que no expusieron razones de clase alguna que puedan considerarse “claramente explicables” para tal demora. Creo que ni aun la doctrina establecida en Vélez v. San Miguel, supra, y ratificada en los casos poste-riores, es aplicable a un caso como el de autos en que un de-mandante, sin explicación de clase alguna, continúa cobrando y percibiendo los cánones de arrendamiento durante el tiem-po ilimitado que a él le convenga para entonces interponer una demanda de desahucio por detentación. - ¿Detentador un de-mandado que ha pagado los cánones de arrendamiento du-rante más de dos años? La mejor contestación a esta pre-gunta puede encontrarse en las citas de autoridades y juris-prudencia contenidas en mi opinión disidente en el caso de Vélez v. San Miguel, supra.
Considero que el tribunal inferior carecía de jurisdic-ción para conocer del caso y que la sentencia debe ser re-vocada.

(*.) También disentí, sin opinión, en el de Díaz v. Morales, 11 D.P.R. 692.